Filed:   March 1, 2004

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                            No. 03-4471
                            (CR-02-103)


UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus



JAMES R. ROYAL, a/k/a Doozie,

                                               Defendant - Appellant.


                             O R D E R


     The court amends its opinion filed February 18, 2004, to

correct the identification of the district judge:

     On page 1, district court information, the name Rebecca Beach

Smith is deleted and replaced with Henry Coke Morgan, Jr.



                                         For the Court - By Direction



                                            /s/ Patricia S. Connor
                                                    Clerk
                          UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4471
JAMES R. ROYAL, a/k/a Doozie,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of Virginia, at Newport News.
                Henry Coke Morgan, Jr., District Judge.
                             (CR-02-103)

                      Submitted: February 2, 2004

                      Decided: February 18, 2004

 Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Larry W. Shelton,
Supervisory Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Timothy R. Mur-
phy, Special Assistant United States Attorney, Norfolk, Virginia, for
Appellee.
2                        UNITED STATES v. ROYAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   James R. Royal was convicted by a jury of possession with intent
to distribute in excess of five grams of cocaine base, in violation of
21 U.S.C. §§ 841(a)(1), (b)(1)(B) (2000), and was sentenced to 132
months imprisonment. Royal appeals, claiming that the evidence was
insufficient to support his conviction and that the district court erred
in calculating the net drug weight. We affirm.

   The evidence, viewed in the light most favorable to the govern-
ment, see United States v. Burgos, 94 F.3d 849, 854 (4th Cir. 1996)
(en banc), established the following. On April 29, 2002, Royal was
injured in a car accident in Hampton, Virginia. While in an ambu-
lance en route to the emergency room, the emergency medical techni-
cian, Tony Rita, removed Royal’s work boots and socks. A baggie
containing 58 wrapped "corner" bags of crack cocaine fell out of
Royal’s left sock onto the floor. Upon arrival at the hospital, Royal
was taken into the emergency room and the baggie was placed inside
one of his boots. Rita then handed the boot over to a police officer
on duty at the hospital.

   DEA Task Force Agent Richard Dawes testified that the 58 bags
contained a total weight of 5.41 grams of crack cocaine and had a
street value of approximately $580. Linda Dawson, a forensic chem-
ist, testified that she calculated the net drug weight utilizing the fol-
lowing methodology: First, she determined the "gross total weight" of
all 58 bags including the contents as well as the weight of the bags
themselves. Dawson then weighed four empty bags and computed an
average weight of a single empty bag.* She then multiplied this aver-

   *Dawson testified that she chose "three of the largest bags to weigh
and then one of the smallest bags . . . . [T]hat’s going to give me a little
larger than average number for the number of bags." The weights of the
sample bags were: .0925, .0815, .0524, and .0470 grams.
                       UNITED STATES v. ROYAL                         3
age by 58 and subtracted that number from the gross total weight to
arrive at a net weight of 5.41 grams. Dawson stated that this method
was standard operating procedure and actually resulted in an underes-
timate of drug weight.

   The jury returned a special verdict finding Royal guilty of possess-
ing with intent to distribute "5 grams or more" of crack cocaine. At
sentencing, Royal’s attorney argued that the total drug weight attribut-
able to Royal should have been 4.08 grams, calculated as follows.
According to counsel, the four bags weighed .0925, .0895, .0524, and
.0470 grams, yielding an average of .0735 grams. Multiplying that
figure by 58, counsel urged the court to adopt the weight of 4.08
grams. Without the aid of a transcript of Dawson’s trial testimony, the
court adopted counsel’s recitation of the figures she used.

   Royal argues, first, that the evidence was insufficient to support an
inference that he intended to distribute the crack cocaine or that he
knowingly possessed it. In determining whether sufficient evidence
supports a conviction, the appropriate inquiry is whether, taking the
evidence in the light most favorable to the government, there is sub-
stantial evidence to support the jury’s verdict. Glasser v. United
States, 315 U.S. 60, 80 (1942). This court "must consider circumstan-
tial as well as direct evidence, and allow the Government the benefit
of all reasonable inferences from the facts proven to those sought to
be established." United States v. Tresvant, 677 F.2d 1018, 1021 (4th
Cir. 1982). This court does not review the credibility of the witnesses
and assumes that the jury resolved all contradictions in the testimony
in favor of the government. United States v. Romer, 148 F.3d 359,
364 (4th Cir. 1998). A defendant challenging the sufficiency of the
evidence faces a heavy burden. See United States v. Beidler, 110 F.3d
1064, 1067 (4th Cir. 1997).

   In order to establish a violation of § 841(a)(1), the government
must prove beyond a reasonable doubt that the defendant: (1) know-
ingly; (2) possessed the controlled substance; (3) with the intent to
distribute it. Burgos, 94 F.3d at 873. We find that the evidence was
sufficient to support the jury’s finding that Royal knowingly pos-
sessed the drugs. At trial, he denied having any knowledge of the
drugs inside his sock; he maintained that the driver of the vehicle—
a drug dealer from whom Royal admitted he had purchased crack in
4                       UNITED STATES v. ROYAL
the past—had placed the drugs in his sock after the accident. How-
ever, Rita testified that Royal objected to the removal of his sock,
indicating that he was aware of the presence of crack. The jury obvi-
ously chose not to believe Royal’s version of the events.

   We also find the evidence sufficient to establish that Royal
intended to distribute the drugs. Although possession of a small quan-
tity of drugs by itself is an insufficient basis from which intent to dis-
tribute may be inferred, other indicia, such as the packaging of the
drugs, may justify an inference of intent to distribute. See United
States v. Fisher, 912 F.2d 728, 730 (4th Cir. 1990) (finding that pos-
session of 1.52 grams of cocaine, which was packaged in four small
"baggie corners," supported inference of intent to distribute). Agent
Dawes testified that the packaging—58 individual baggies—indicated
that the drugs were intended for distribution rather than personal use.

   Next, Royal argues that the district court erred in admitting a drug
weight of 5.41 grams of cocaine base where the government had the
ability to determine that the actual weight of the cocaine base was less
than 5 grams. Royal contends that the drug weight determination was
inherently unreliable because Dawson failed to weigh the contents of
each individual bag. However, Dawson testified that the method she
employed actually resulted in an underestimate of the true drug
weight because she picked out three of the largest baggies and one of
the smallest, skewing the sample toward the heavier empty bag
weight. Moreover, Dawson testified that calculating a net drug weight
for each individual bag was possible but very time consuming.
Finally, Dawson testified that the method she employed is standard
operating procedure.

  Accordingly, we affirm Royal’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                             AFFIRMED